DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claims 1-5, 9-13, and 17-19 are objected to because of the following informalities: Claims 1-5, 9-13, and 17-19 recite the phrase “selected from”. Applicants are advised to amend this phrase to recite “selected from the group consisting of”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1, 4, and 18 recite the term “binding site” which renders the scope of the claim indefinite given that it is unclear of what is encompassed by Applicants’ definition of “binding 

Claim 13 recites first compounds such as:

    PNG
    media_image1.png
    200
    151
    media_image1.png
    Greyscale
and 
    PNG
    media_image2.png
    199
    159
    media_image2.png
    Greyscale

which renders the scope of the claim confusing given that it is unclear from Formula 1 recited in claim 1, i.e. (Y11)c11-(L11)a11-(Y12)c12 and the definitions of Y11, L11, and Y12, how these compounds are obtained or are encompassed by Formula 1.  Specifically, claim 1 requires that Y11 is a group represented by Formula 1A, i.e.

    PNG
    media_image3.png
    223
    436
    media_image3.png
    Greyscale
,
where X11 is a single bond N(R12), O, and S; X12 is selected from a single bond, N(R12), O, and S; A11 and A12 are  electron-depleted nitrogen-free cyclic groups. Thus, when X11 or X12 is N(R13) or N(R14), respectively; X12 or X11 is a single bond, respectively; and A11 and A12 are both benzene, Formula 1A is a carbazole. However, while the above compound comprises a carbazole, the core of the compound is an indolocarbazole, i.e. a compound wherein A11 and A12 
Furthermore, claim 13 recites first compounds such as:

    PNG
    media_image4.png
    228
    165
    media_image4.png
    Greyscale
and 
    PNG
    media_image5.png
    224
    148
    media_image5.png
    Greyscale
.
From the Formula 1 and the definitions of Y11, L11, and Y12 recited in claim 1 it is unclear how these compounds are obtained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.

4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ogiwara et al (US 2016/0190469) in view of Nishide et al (US 2016/0329512).

Regarding claim 1, Ogiwara et al discloses the following organic light emitting device (Figure 1):

    PNG
    media_image6.png
    546
    667
    media_image6.png
    Greyscale
.


    PNG
    media_image7.png
    411
    394
    media_image7.png
    Greyscale
.
In the above compound, the recited group L31 is an unsubstituted phenyl group, i.e. an unsubstituted C6 carbocyclic group. The recited group R31 is a substituted phenyl group, i.e. a substituted C6 aryl group, and the recited integer b31 is two (2). The recited groups R33 and R36 are H; and the recited groups R32, R34, R35 and R37 are methyl, i.e. C1 alkyl groups. The recited groups Y31 and Y32 are substituted C2 alkoxy groups.
	The emitting layer further comprises a compound (disclosed as a first compound), corresponding to the recited first compound given by recited Formula 1 (Page 6 – Formula 10):

    PNG
    media_image8.png
    481
    557
    media_image8.png
    Greyscale
.
In the above compound, in recited Formula (1) the recited integer c11 is two (2) and the recited group Y11 is given by recited Formula (1a). In Formula (1a) A11 and A12 are benzene rings; and the groups X11 are single bonds. One (1) group X12 is given by N(R14), where R14 is a benzene ring. The second group X12 is given by N(R14), where R14 is a binding site; the recited groups R11 are H; and the recited groups R12 are binding sites. The recited integer a11 is zero (0) and the recited group Y12 is a triazine substituted with two (2) phenyls, i.e. -electron depleted nitrogen-containing cyclic group substituted with  electron depleted nitrogen-free cyclic groups, and the recited integer c12 is one (1). Alternatively, it is noted that the recited integer c11 can be considered to be one (1), where the group R12 is considered to be binding site for the phenyl substituted 9-carbazole.
Alternatively, the reference discloses the following (disclosed as a first compound), corresponding to the recited first compound given by recited Formula 1 (Page 4):

    PNG
    media_image9.png
    415
    456
    media_image9.png
    Greyscale
.
In the above compound, in recited Formula (1) the recited integer c11 is one (1) and the recited group Y11 is given by recited Formula (1a), where A11 and A12 are benzene rings; the group X11 is a single bond and the recited group X12 is N(R13), where R13 is a binding site. The recited integer a11 is zero (0) and the recited group Y12 is a triazine substituted with two (2) phenyls, i.e. a -electron depleted nitrogen-containing cyclic group substituted with a -electron depleted nitrogen-free cyclic group, and the recited integer c12 is one (1). The recited group R11 is H and the recited group R12 is a binding site.
The reference further discloses the following compound in the emitter layer, corresponding to the recited second compound given by recited Formula (2) (Page 3):

    PNG
    media_image10.png
    470
    426
    media_image10.png
    Greyscale
,
where L21 is an unsubstituted benzene, i.e. an unsubstituted C6 carbocyclic group. The recited integer c21 is four (4). Y11 is given by recited Formula (2B), where X21 is a single bond, A21 and A22are benzene rings; R21 and R22 are H; the recited group Y22 is CN; and recited integer c22 is two (2).
	Alternatively, the reference discloses the following compound (Page 4):

    PNG
    media_image11.png
    396
    507
    media_image11.png
    Greyscale
,
where L21 is an unsubstituted benzene, i.e. an unsubstituted C6 carbocyclic group. The recited integer c21 is two (2.,Y11 is given by recited Formula (2B), where X21 is a single bond, A21 and A22 are benzene rings; R21 and R22 are H; the recited group Y22 is CN and recited integer c22 is two (2).

Nishide et al discloses an organic light emitting device comprising an anode, a cathode, and a light emitting layer disposed between the anode and cathode. The light emitting layer comprises the following compounds (Page 5):

    PNG
    media_image12.png
    208
    254
    media_image12.png
    Greyscale
 and 
    PNG
    media_image13.png
    224
    257
    media_image13.png
    Greyscale
,
identical to the compounds disclosed by Ogiwara et al. The reference discloses that this compound is a preferred delayed fluorescent material and enhances the light emission efficiency at the fluorescent wavelength ([0055] and [0061])
Given that both Ogiwara et al and Nishide et al are drawn to organic light emitting device comprising delayed fluorescent compounds in the emitter layers, and, given that Ogiwara et al  does not explicitly prohibit other ingredients, in light of the particular advantages provided by the use and control of the compounds as taught by Nishide et al,  it would therefore have been obvious to one of ordinary skill in the art to include such compounds in the light emitter layer of the organic light emitting device disclosed by Ogiwara et al with a reasonable expectation of success.

Regarding claim 2, the combined disclosures of Ogiwara et al and Nishide et al teach all the claim limitations as set forth above. Given that the integer a11 in recited Formula (1) corresponding to the recited first compound, can be zero (0), L11 is not required, and therefore Ogiwara discloses the compound of the present claim.

 Regarding claim 3, the combined disclosures of Ogiwara et al and Nishide et al teach all the claim limitations as set forth above. As discussed above X12 is given by N(R13) and X11 is a single bond, while the present claims require that X11 is N(R13) and X12 is a single bond. However, it should be noted that in the compounds disclosed by Ogiwara et al X11 and X12 can be labeled such that X11 is N(R13) and X12 are single bonds as recited in the present claims.

Regarding claim 4, the combined disclosures of Ogiwara et al and Nishide et al teach all the claim limitations as set forth above. As discussed above, the recited group R11 is H, the recited group R12 is a binding site; the recited group R13 is binding site; and the recited group R14 is phenyl.

Regarding claim 5, the combined disclosures of Ogiwara et al and Nishide et al teach all the claim limitations as set forth above. As discussed above, the recited group Y12 is a triazinyl group substituted with a phenyl group.



Regarding claim 7, the combined disclosures of Ogiwara et al and Nishide et al teach all the claim limitations as set forth above. As discussed above, the recited group X21 in Formula (2a) is a single bond.

Regarding claim 8, the combined disclosures of Ogiwara et al and Nishide et al teach all the claim limitations as set forth above. As discussed above, the recited group Y21 is given by recited Formula (2A).

Regarding claim 9, the combined disclosures of Ogiwara et al and Nishide et al teach all the claim limitations as set forth above. As discussed above, the recited group Y22 is a cyano group.

Regarding claim 10, the combined disclosures of Ogiwara et al and Nishide et al teach all the claim limitations as set forth above. As discussed above, the recited integers c21 and c22 are both two (2).

Regarding claim 11, the combined disclosures of Ogiwara et al and Nishide et al teach all the claim limitations as set forth above. As discussed above, the recited group R31 is a phenyl 4 alkyl; the recited groups R33 and R36 are H; and the recited groups R32, R34, R35 and R37 are methyl, i.e. C1 alkyl groups.

Regarding claim 12, the combined disclosures of Ogiwara et al and Nishide et al teach all the claim limitations as set forth above. As discussed above, the recited groups Y31 and Y32 are substituted C2 alkoxy groups.

Regarding claim 13, the combined disclosures of Ogiwara et al and Nishide et al teach all the claim limitations as set forth above. As discussed above Ogiwara et al discloses the recited first compound:

    PNG
    media_image14.png
    302
    455
    media_image14.png
    Greyscale
,
as well as the recited third compounds:

    PNG
    media_image12.png
    208
    254
    media_image12.png
    Greyscale
and 
    PNG
    media_image13.png
    224
    257
    media_image13.png
    Greyscale
.
The third compound disclosed by Ogiwara et al discussed above, i.e.

    PNG
    media_image15.png
    343
    345
    media_image15.png
    Greyscale
,
does not correspond to one of the third compounds given by Group III of the instant claims.  However, the compound of the reference is but one embodiment and attention is directed to Formula (2) of the reference:

    PNG
    media_image16.png
    144
    263
    media_image16.png
    Greyscale
,
2 and Z21 are disclosed as a halogen atom, i.e. fluorine ([0038] and [0148]). Accordingly, the disclosure of the reference encompasses the recited third compound:

    PNG
    media_image17.png
    200
    218
    media_image17.png
    Greyscale
,
of the present claims.

Regarding claim 14, the combined disclosures of Ogiwara et al and Nishide et al teach all the claim limitations as set forth above. Ogiwara et al is silent with respect to the recited second compound satisfying Condition 1 of the present claims.  However, the reference discloses the identical second compound disclosed in the instant Specification and recited in the present claims. Therefore, it is reasonable that one of ordinary skill in the art would expect the claimed physical properties to naturally arise. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

Regarding claim 15, the combined disclosures of Ogiwara et al and Nishide et al teach all the claim limitations as set forth above. Ogiwara et al is silent with respect to the recited third compound having a maximum emission wavelength in the range of about 520 to about 780 nm of 

Regarding claim 16, the combined disclosures of Ogiwara et al and Nishide et al teach all the claim limitations as set forth above. As discussed above, Ogiwara et al discloses the following organic light emitting device:

    PNG
    media_image6.png
    546
    667
    media_image6.png
    Greyscale
.
The organic layer (10) further comprises a hole transport region, i.e. hole transport layer (7) and hole injection layer (6), between the anode (3), i.e. first electrode, and the emission layer (5). Additionally, the reference discloses that the hole transport layer may be in the form of a single layer or laminated layer of two or more layers ([0107]). Thus, the reference discloses that the hole transport region comprises first hole transport layer and a second hole transport layer as .

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ogiwara et al (US 2016/0190469) and Nishide et al (US 2016/0329512) as applied to claims 1-16 above, and in view of Fujita et al (US 2017/0288147).

The discussion with respect to Ogiwara et al and Nishide et al as set forth in Paragraph 10 above is incorporated here by reference.

	Regarding claim 17, the combined disclosures of Ogiwara et al and Nishide et al teach all the claim limitations as set forth above. However, Ogiwara et al does not discloses that the first hole transport material is given by Formula 201 as recited in the present claims. 
	Fujita et al discloses an organic light emitting device comprising a first hole transport layer comprising a first hole transport material given by Formula 1 or a second hole transport material given by Formula 2. The device comprises a second hole transport material which include a third hole transport material given by Formula 3 or a fourth hole transport material given by Formula 4. Formula (2) of the reference for the first hole transport layer is given as Compound (2-13) (Page 6):
,

    PNG
    media_image18.png
    436
    513
    media_image18.png
    Greyscale
.
This compound corresponds to recited Formula (201), where L201 and R201 are benzene, i.e. C6 carbocyclic groups, and where the recited integers a201 and a202 are one (1); and the recited integer a203 is zero (0). The recited group Flr is a substituted fluorenyl group and Cz is a substituted carbazolyl group. The reference discloses that the use of the first and second hole transport layers with the disclosed hole transport material results in higher emission efficiency and longer life ([0146]).
Given that both Ogiwara et al and Fujita et al are drawn to organic light emitting devices comprising multiple hole transport layers, and given that Ogiwara et al does not explicitly prohibit other hole transport materials in the first hole transport layer, in light of the particular advantages provided by the use and control of the hole transport compound as taught by Fujita et al, it would therefore have been obvious to one of ordinary skill in the art to include such compounds in the first hole transport layer of the organic light emitting device disclosed by Ogiwara et al with a reasonable expectation of success.


	Fujita et al discloses an organic light emitting device comprising a first hole transport layer comprising a first hole transport material given by Formula 1 or a second hole transport material given by Formula 2. The device comprises a second hole transport material which include a third hole transport material given by Formula 3 or a fourth hole transport material given by Formula 4. Formula (3) of the reference for the second hole transport layer is given as Compound (3-18) (Page 11):

    PNG
    media_image19.png
    370
    647
    media_image19.png
    Greyscale
.
This corresponds to recited Formula (202), where a212 and a213 are one (1); a222 is zero (0); L213 and L212 are benzene, i.e. C6 carbocyclic groups; R212 is a C6 aryl group; and R212 is given by Formula (202A), where R212 is S; R221 is a C6 aryl. The recited groups A221 and A222 are 6-membered rings and R222 is a binding site. The group R213 is given by Formula (202A) where X221 is O, A211 and A222 are 6-memembered rings; R222 is a binding sign and R221 is H.

Given that both Ogiwara et al and Fujita et al are drawn to organic light emitting devices comprising multiple hole transport layers, and given that Ogiwara et al does not explicitly prohibit other hole transport materials in the second hole transport layer, in light of the particular advantages provided by the use and control of the hole transport compound as taught by Fujita et al, it would therefore have been obvious to one of ordinary skill in the art to include such compounds in the second hole transport layer of the organic light emitting device disclosed by Ogiwara et al with a reasonable expectation of success.

Regarding claim 19, the combined disclosures of Ogiwara et al and Nishide et al teach all the claim limitations as set forth above. However, Ogiwara et al does not discloses that the first and second hole transport materials are given by Groups IV and V, respectively, as recited in the present claims. 
	Fujita et al discloses an organic light emitting device comprising a first hole transport layer comprising a first hole transport material given by Formula 1 or a second hole transport material given by Formula 2. The device comprises a second hole transport material which include a third hole transport material given by Formula 3 or a fourth hole transport material given by Formula 4. Formula (2) of the reference for the first hole transport layer is given as Compound (2-13) (Page 6):

    PNG
    media_image20.png
    513
    611
    media_image20.png
    Greyscale
,
identical to the compound recited in Group IV for the first hole transport material.
Formula (3) of the reference for the second hole transport layer is given as Compound (3-18) (Page 11):

    PNG
    media_image21.png
    363
    578
    media_image21.png
    Greyscale
.
This corresponds does not correspond to the compound:

    PNG
    media_image22.png
    442
    440
    media_image22.png
    Greyscale

as recited in Group V for the second hole transport material. However, Compound (3-18) is but one compound encompassed by Formula (3) of the reference, i.e.

    PNG
    media_image23.png
    215
    193
    media_image23.png
    Greyscale
,
where R5 is a phenyl group ([0018]); and Ar6 and Ar7 are substituted phenyl groups, i.e. the substituted phenyl groups can be the same as exemplified in Compounds (3-3), (3-5), and (3-6) (Page 9). Accordingly, the disclosure of the reference encompass the compound:

    PNG
    media_image22.png
    442
    440
    media_image22.png
    Greyscale
,
of the present claims.
The reference discloses that the use of the first and second hole transport layers with the disclosed hole transport materials results in higher emission efficiency and longer life ([0146]).
Given that both Ogiwara et al and Fujita et al are drawn to organic light emitting devices comprising multiple hole transport layers, and given that Ogiwara et al does not explicitly prohibit other hole transport materials in the first and second hole transport layers, in light of the particular advantages provided by the use and control of the hole transport compounds as taught by Fujita et al, it would therefore have been obvious to one of ordinary skill in the art to include such compounds in the first and second hole transport layers of the organic light emitting device disclosed by Ogiwara et al with a reasonable expectation of success.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ogiwara et al (US 2016/0190469) and Nishide et al (US 2016/0329512) as applied to claims1-16 above, and in view of Shin et al(US 2012/0049192).



Regarding claim 20, the combined disclosures of Ogiwara et al and Nishide et al teach all the claim limitations as set forth above. However, while Ogiwara et al discloses a display apparatus, the reference does not disclose that the display apparatus comprises a thin film transistor as recited in the present claims ([0167]).
Shin et al discloses a display apparatus comprising a thin film transistor (Abstract). The thin film transistor comprises a source electrode, a drain electrode and an active layer (Abstract). The transistor further comprises an organic light emitting device, where the first electrode of the organic light emitting device is connected to the drain electrode ([0048]). The reference discloses that the flat panel display apparatus comprising the thin film transistor easily provide uniform electrical characteristics and uniform display characteristics
Given that both Ogiwara et al and Shin et al are drawn to display devices comprising organic light emitting devices, and given that Shin et al does not explicitly prohibit other device elements, in light of the particular advantages provided by the use and control of the thin film transistor as taught by Shin et al, it would therefore have been obvious to one of ordinary skill in the art to modify the display device disclosed by Ogiwara et al to include the thin film transistor disclosed by Shin et al with a reasonable expectation of success.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767